DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilcox et al. Pat. No. US 8795337 B2).
Regarding claims 4 and 18, Wilcox et al. discloses a spinal fusion method for setting a spine, the method comprising (a) providing a spinal fusion system (figure 1) comprising supporting elements 18 (figure 1), wherein each supporting element is adapted to support a vertebra constituting a spine (figure 1); a rod 16 adapted to extend along an axial direction of a spine and connectable to each supporting element 18 (figure 1); a connector 52 that is detachably connectable to the rod 16; and a hook member 50 that is connectable to the connector 52 and adapted to engage with a vertebral arch by extending through a spinal canal adjacent the vertebral arch and hooking a lamina of the vertebral arch (figures 1 and 6; col. 3, lines 15-20); the connector 52 including: a rod receiving portion 90 having a U-shaped groove portion adapted for receiving the rod 16 when one end surface of the rod receiving portion 90 is open (figure 6), a set screw 96 adapted to be screwed into facing walls 94 of the rod receiving portion 90 (figure 6) to set the rod 16 when the rod 16 is received in the rod receiving portion 90, and an arm portion 78 integrally provided on an outer wall surface of one of the facing walls of the rod receiving portion 90 (figure 6), the arm portion  78 extending in a direction substantially orthogonal to an axial direction of the rod 16 when the rod 16 is received in the rod receiving portion 90 (figure 6); wherein the connector is of a length sufficient to position the hook member 50 adjacent a center of a spinal canal (figure 1; col. 4, lines 1-5); and the hook member 50 including:2Serial No. 16/772,648Amendment dated July 28, 2021 Reply to Office Action dated March 31, 2021an arm receiving portion 54 having a U-shaped groove portion 58 (figures 6 and 7) adapted for receiving the arm portion 78 of the connector when one end surface of the arm receiving portion 54 is open, a hook portion 66 downwardly extending from another end surface of the arm receiving portion 54 and adapted to enter an opening of the spinal canal adjacent the vertebral arch and hook the lamina of the vertebral arch (figures 1 and 6; col.3, lines 15-20; col. 4, lines 1-5), and a set screw 86 adapted to be screwed into facing walls of the arm receiving portion 54 to set the arm portion 78 of the connector when the arm portion 78 of the connector is in the arm receiving portion 54 (figure 6) (b) attaching the supporting elements 18 to respective vertebra (figure 1); c) connecting the rod 16 to the supporting elements 18 (figure 1); d) arranging the connector 52 to allow the rod 16 to engage with an interior of the rod receiving portion (figures 1 and 6); e) screwing the set screw 96 of the connector into the facing walls of the rod receiving portion 54 to set the rod 16 within the rod receiving portion (figures 5-7; col. 4, lines 40-50); f) extending the hook portion of the hook member in an opening of the spinal canal adjacent the vertebral arch and hooking the hook portion 66 of the hook member  50 to the lamina of the vertebral arch (figure 1; col. 3, lines 15-20); g) engaging the arm portion 78 of the connector 52 with the arm receiving portion 54 of the hook member 50 at a position at which the hook member 50 is adjacent a center of the spinal canal (figures 1 and 6); and h) screwing the set screw 86 of the hook member 50 into the facing walls of the arm receiving portion 54 to set the arm portion 78 of the connector 52 within the arm receiving portion 54 of the hook member 50 (col. 4, lines 35-43) (the whole method is described in col. 4, line 52-col. 5, line 13).  The arm receiving portion 54 is integrally connectable with the arm portion 78 at an optional position in such a manner that a direction where the groove portion 58 extends is allowed to be optionally oriented (the arm receiving portion 54 can be rotated around the longitudinal axis of the arm portion, thereby changing the direction where the groove portion extends, figure 6).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al. (Pat. No. US 8,795,337 B2) in view of Casey et al. (Pat. No US 9,517,089).
Regarding claims 1, 3, 13-15, Wilcox et al. discloses a spinal fusion system (figure 1) including: supporting elements 18 (figure 1), wherein each supporting element is adapted to support a vertebra constituting a spine (figure 1); a rod 16 adapted to extend along an axial direction of a spine and connectable to each supporting element 18 (figure 1); a connector 52 that is detachably connectable to the rod 16; and a hook member 50 that is connectable to the connector 52 and adapted to engage with a vertebral arch by extending through a spinal canal adjacent the vertebral arch and hooking a lamina of the vertebral arch (figures 1 and 6; col. 3, lines 15-20); the connector 52 including: a rod receiving portion 90 having a U-shaped groove portion adapted for receiving the rod 16 when one end surface of the rod receiving portion 90 is open (figure 6), a set screw 96 adapted to be screwed into facing walls 94 of the rod receiving portion 90 (figure 6) to set the rod 16 when the rod 16 is received in the rod receiving portion 90, and an arm portion 78 extending in a direction substantially orthogonal to an axial direction of the rod 16 when the rod 16 is received in the rod receiving portion 90 (figure 6); and the hook member 50 including:2Serial No. 16/772,648Amendment dated July 28, 2021 Reply to Office Action dated March 31, 2021an arm receiving portion 54 having a U-shaped groove portion 58 (figures 6 and 7) adapted for receiving the arm portion 78 of the connector when one end surface of the arm receiving portion 54 is open, a hook portion 66 downwardly extending from another end surface of the arm receiving portion 54 and adapted to enter an opening of the spinal canal adjacent the vertebral arch and hook the lamina of the vertebral arch (figures 1 and 6; col.3, lines 15-20), and a set screw 86 adapted to be screwed into facing walls of the arm receiving portion 54 to set the arm portion 78 of the connector when the arm portion 78 of the connector is in the arm receiving portion 54 (figure 6).  The arm receiving portion 54 is integrally connectable with the hook portion 66 at an optional position in such a manner that a direction where the groove portion 58 extends is allowed to be optionally oriented (figure 6).   The system comprises at least one of the supporting elements 18 for each vertebra of a patient (figure 1- this is an intended use recitation.  The prior art device is capable of meeting the intended use because each supporting element can be placed in a vertebra, so it meets the claimed limitations).  At least one of the supporting elements 18 comprises a screw 22 adapted for attachment to a pedicle of a vertebra (figure 3).  At least one of the supporting elements 18 comprises a hook 48 adapted for attachment to a pedicle or transverse process (figure 4).  
Wilcox et al. discloses the claimed invention except wherein a bottom of the U-shaped groove of the rod receiving portion is provided with an insertion hole that receives a spherical engagement head portion of the arm portion, whereby the rod receiving portion is integrally connectable with the arm portion at an optional position in such a manner that a direction wherein the groove portion extends is allowed to be optionally oriented.
Casey et al. teaches an offset connector 14 having a rod receiving portion 16 having a U-shaped groove portion 66 adapted for receiving the rod when one end surface of the rod receiving portion is open (figures 1-3), a set screw 20 adapted to be screwed into facing walls of the rod receiving portion 16 to set the rod 24 a when the rod is received in the rod receiving portion 16 (figure 3), and an arm portion 46 extending in a direction substantially orthogonal to an axial direction of the rod 24a when the rod is received in the rod receiving portion 16 (figures 1-3); wherein a bottom of the U-shaped groove 66 of the rod receiving portion 16 is provided with an insertion hole 78 (figure 12) that receives a spherical engagement head portion 70 of the arm portion (figures 4 and 5), whereby the rod receiving portion 16 is integrally connectable with the arm portion 46 at an optional position in such a manner that a direction wherein the groove portion 66 extends is allowed to be optionally oriented (col. 5, lines 1-17).  Casey et al. teaches that the spherical engagement head portion 70 allows the rod receiving portion to rotate about the arm in all directions to a limited extent (col. 5, lines 1-17).  This is advantageous because it decouples the rod position from the shank position, allowing the surgeon to accommodate other surgical considerations, such as anatomical obstructions, clearance for other implants, grafts, etc (col. 3, lines 34-44).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the connector arm and rod receiving portion to be configured as taught by Casey et al., wherein the rod receiving portion has a U-shaped groove portion adapted for receiving the rod when one end surface of the rod receiving portion is open, a set screw adapted to be screwed into facing walls of the rod receiving portion to set the rod a when the rod is received in the rod receiving portion, and an arm portion extending in a direction substantially orthogonal to an axial direction of the rod when the rod is received in the rod receiving portion; wherein a bottom of the U-shaped groove of the rod receiving portion is provided with an insertion hole that receives a spherical engagement head portion of the arm portion, whereby the rod receiving portion is integrally connectable with the arm portion at an optional position in such a manner that a direction wherein the groove portion extends is allowed to be optionally oriented, as taught by Casey et al., for the purpose of allowing the rod receiving portion to rotate about the arm in all directions to a limited extent, in order to allow the surgeon to accommodate other surgical considerations such as anatomical obstructions, clearance for other implants, grafts, etc..
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al. (Pat. No. US 8,795,337 B2) in view of Casey et al. (Pat. No US 9,517,089) and further in view of Albert et al. (Pat. No. US 7,594,924 B2).
Regarding claims 16 and 17, Wilcox et al. as modified by Casey et al. discloses wherein the rod is a first rod and is adapted to extend along one of a right side and a left side of a spine, but fails to disclose wherein the spinal fusion system further comprises a second rod adapted to extend along the other of a right side and a left side of a spine; wherein the spinal fusion system further comprises second supporting elements, wherein each second supporting element is adapted to support a vertebra constituting a spine and the second rod is connectable to each second supporting element; a4Serial No. 16/772,648Amendment dated July 28, 2021 Reply to Office Action dated March 31, 2021second connector that is detachably connectable to the second rod; and a second hook member that is connectable to the second connector and adapted to engage with a vertebral arch by extending through a spinal canal adjacent the vertebral arch and hooking a lamina of the vertebral arch.  
Albert et al. teaches wherein a spinal fusion system further comprises a second rod 20 adapted to extend along the other of a right side and a left side of a spine; wherein the spinal fusion system further comprises second supporting elements 200, wherein each second supporting element 200 is adapted to support a vertebra constituting a spine and the second rod 20 is connectable to each second supporting element 200 (figure 18); a4Serial No. 16/772,648Amendment dated July 28, 2021 Reply to Office Action dated March 31, 2021second connector 500 that is detachably connectable to the second rod 20; and a second hook member 70B that is connectable to the second connector 500 and adapted to engage with a vertebral arch by extending through a spinal canal adjacent the vertebral arch and hooking a lamina of the vertebral arch (figure 18), in order to further stabilize the spine (col. 13, lines 18-28).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the system disclosed by Wilcox et al. to further comprise a second rod adapted to extend along the other of a right side and a left side of a spine; wherein the spinal fusion system further comprises second supporting elements, wherein each second supporting element is adapted to support a vertebra constituting a spine and the second rod is connectable to each second supporting element; a4Serial No. 16/772,648Amendment dated July 28, 2021 Reply to Office Action dated March 31, 2021second connector that is detachably connectable to the second rod; and a second hook member that is connectable to the second connector and adapted to engage with a vertebral arch by extending through a spinal canal adjacent the vertebral arch and hooking a lamina of the vertebral arch, as taught by Albert et al., in order to further stabilize the spine by providing a stabilizing rod on each side of the spine.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with regard to claim 18 are not persuasive.  Applicant argues that Wilcox fails to disclose the step of extending the hook portion of the hook member in an opening of the spinal canal adjacent the vertebral arch, hooking the hook portion of the hook member to the lamina of the vertebral arch, and engaging the arm portion of the connector with the arm receiving portion of the hook member at a position at which the hook member is adjacent a center of the spinal canal.  However, figures 1 and 6 of Wilcox, and col.3, lines 15-20; col. 4, lines 1-5 of Wilcox disclose that the hook member is placed on a lamina of the vertebral arch.  In order for the hook to maintain its position on the lamina, it must be “hooked” onto the lamina, thereby extending into the opening of the spinal canal.  Otherwise, it will slip off of the lamina.  The hook of Wilcox et al. is sized and shaped such that hooking it onto the lamina of the vertebral arch will inherently result in the hook member extending into the opening of the spinal canal.  The vertebral arch surrounds the center of the spinal canal, so if the hook is placed anywhere on the vertebral arch, it is positioned adjacent a center of the spinal canal.   Therefore, Wilcox et al. meets the claimed limitations.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773